Exhibit 10.1

Board Compensation Schedule

The Federal Housing Finance Agency, as Conservator of Freddie Mac, approved the
following compensation schedule for non-executive directors. The compensation is
effective as of the date of a director’s appointment to the Board of Directors.
All compensation will be in cash.

         
Board Service
       
 
       
Annual Retainer for Non-Executive Chairman
  $ 290,000  
Annual Retainer for Other Non-Executive Directors
  $ 160,000  
 
       
Committee Service
       
 
       
Annual Retainer for Audit Committee Chair
  $ 25,000  
Annual Retainer for Business and Risk Committee Chair
  $ 15,000  
Annual Retainer for Committee Chair (other than
  $ 10,000  
Audit and Business and Risk)
       
Annual Retainer for Audit Committee Member
  $ 10,000  

